IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45278

STATE OF IDAHO,                                 )
                                                )   Filed: June 25, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
ANDREW CLINTON MARSHALL,                        )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two and one-half years, for video voyeurism, affirmed;
       order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Andrew Clinton Marshall pled guilty to video voyeurism. I.C. § 18-6609. In exchange
for his guilty plea, an additional charge was dismissed. The district court sentenced Marshall to
a unified term of five years, with a minimum period of confinement of two and one-half years.
However, the district court retained jurisdiction and sent Marshall to participate in the rider
program.   Thereafter, the district court relinquished jurisdiction and ordered execution of
Marshall’s original sentence. Marshall filed an I.C.R. 35 motion, which the district court denied.



                                                1
Marshall appeals, asserting that his sentence is excessive and that the district court erred in
denying his Rule 35 motion.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Marshall’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the record, including
any new information submitted with Marshall’s Rule 35 motion, we conclude no abuse of
discretion has been shown.
        Therefore, Marshall’s judgment of conviction and sentence, and the district court’s order
denying Marshall’s Rule 35 motion, are affirmed.




                                                     2